Nichols, Presiding Judge.
The defendant was tried and convicted of the offense of remaining in a seat on a bus operated as a common carrier of passengers for hire other than the seat assigned by the driver in charge of such bus. See Code §§ 18-208, 18-9904. The defendant’s motion for new trial was denied, and the defendant appealed to the Supreme Court. That court transferred the case to this court and held that no constitutional question was properly raised, and that the law of the case, that such statute was not violative of the constitution, was established by the procedure followed by the defendant in the trial court. See Glover v. State, 217 Ga. 401 (122 SE2d 744).
The sole question for decision by this court, in view of the decision by the Supreme Court, supra, is whether there was evidence sufficient to support a conviction. The evidence sup*333ported a finding that the defendant remained in a seat other than the one assigned to him by the operator in charge of such bus in violation of the above-cited statute. The trial court did not err in denying the defendant’s motion for new trial.
Decided January 18, 1962
Rehearing denied February 6,1962.
D. L. Hollowell, H. T. Ward, for plaintiff in error.
Clarence H. Clay, Jr., Solicitor, Harry F. Thompson, Assistant Solicitor, contra.

Judgment affirmed.


Frankum and Jordan, JJ., concur.